Exhibit 10.6

EXECUTION VERSION

INCREMENTAL REVOLVING COMMITMENT AGREEMENT

INCREMENTAL REVOLVING COMMITMENT AGREEMENT, dated as of October 4, 2012 (this
“Agreement”), among AVIS BUDGET HOLDINGS, LLC (“Holdings”), AVIS BUDGET CAR
RENTAL, LLC (the “Borrower”), the Incremental Lender (as defined below) and
JPMORGAN CHASE BANK, N.A., as administrative agent (the “Administrative Agent”).

W  I  T  N  E  S  S   E  T  H

WHEREAS, reference is hereby made to the Amended and Restated Credit Agreement
dated as of May 3, 2011 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among others, Holdings, the Borrower, the
subsidiary borrowers from time to time parties thereto, the several lenders from
time to time parties thereto and the Administrative Agent;

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make, and
have made, certain loans and other extensions of credit to the Borrower;

WHEREAS, pursuant to Section 2.23 of the Credit Agreement, the Borrower has
requested that increases in the Revolving Commitments in the amount of
$50,000,000 be made available to the Borrower, and the Administrative Agent and
the Incremental Lender (as defined below) have agreed, upon the terms and
subject to the conditions set forth herein, that SunTrust Bank (the “Incremental
Lender”) will provide the Increased Revolving Commitment (as defined below), and
as permitted by Section 2.23 of the Credit Agreement, the Credit Agreement will
be amended as set forth herein without additional consent or approval of the
other Lenders;

NOW, THEREFORE, the parties hereto agree as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, capitalized terms are
used herein as defined in the Credit Agreement as amended hereby.

SECTION 2. Increased Revolving Commitment. Subject to the terms and conditions
set forth herein, the Incremental Lender agrees to provide a revolving
commitment in an amount equal to the amount set forth under the heading
“Increased Revolving Commitment” opposite the Incremental Lender’s name on Annex
II hereto (such commitment, the “Increased Revolving Commitment”), such that its
total Revolving Commitment on the Incremental Commitment Effective Date (as
defined below) shall be the amount set forth under the heading “Total Revolving
Commitment” opposite such Lender’s name on Annex II hereto.

SECTION 3. Joinder and Amendment of the Credit Agreement. Subject to the terms
and conditions set forth herein, on the Incremental Commitment Effective Date:

(a) The Increased Revolving Commitment shall be deemed to be an Incremental
Revolving Commitment (as defined in the Credit Agreement), the Incremental
Lender shall be deemed to be an Incremental Revolving Lender (as defined in the
Credit Agreement) and this Agreement shall be deemed to be an Incremental
Commitment Agreement (as defined in the Credit Agreement), in each case, for all
purposes of the Credit Agreement and the other Loan Documents.

(b) Schedule 1.1A (Commitments) to the Credit Agreement is hereby amended by
supplementing such schedule with the information contained in Annex II hereto.



--------------------------------------------------------------------------------

SECTION 4. Conditions to Effectiveness of Agreement. The effectiveness of this
Agreement is subject to the satisfaction of each of the following conditions
(the date on which such conditions shall have been so satisfied, the
“Incremental Commitment Effective Date”):

(a) The Administrative Agent shall have received a counterpart of this
Agreement, executed and delivered by a duly authorized officer of Holdings, the
Borrower, the Administrative Agent and the Incremental Lender.

(b) Each Loan Party shall reaffirm by executing the Guarantee and Collateral
Acknowledgement substantially in the form attached hereto as Annex I that the
Increased Revolving Commitment shall be secured equally and ratably with the
existing Loans by the Collateral.

(c) The Borrower shall have delivered all documentation and information as is
reasonably requested in writing by the Incremental Lender at least three days
prior to the Incremental Commitment Effective Date required by U.S. regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the PATRIOT Act.

(d) All accrued reasonable and documented out-of-pocket costs and expenses
(including, to the extent invoiced in advance, reasonable legal fees and
out-of-pocket expenses of one firm of counsel) and other compensation due and
payable to the Administrative Agent and the Incremental Lender on or prior to
the Incremental Commitment Effective Date shall have been paid.

(e) The Administrative Agent shall have received (i) a certificate of each Loan
Party, dated the Incremental Commitment Effective Date, substantially in the
form of Exhibit C to the Credit Agreement, with appropriate insertions and
attachments and (ii) a good standing certificate for each Loan Party from its
jurisdiction of organization.

(f) The Administrative Agent shall have received an executed legal opinion of
Kirkland & Ellis LLP, counsel to the Borrower and its subsidiaries,
substantially in the form of Exhibit E to the Credit Agreement, addressed to the
Administrative Agent and the Incremental Lender as of the Incremental Commitment
Effective Date.

(g) The Administrative Agent shall have received a solvency certificate in form
and substance reasonably satisfactory to it from a Responsible Officer of the
Borrower that shall document the solvency of the Borrower and its Subsidiaries
after giving effect to the Increased Revolving Commitment.

(h) No Default or Event of Default shall have occurred and be continuing or
would result from the Increased Revolving Commitment requested to be made or
from the application of the proceeds therefrom.

(i) Each of the representations and warranties set forth in Section 4 of the
Credit Agreement (as amended by this Agreement) shall be true and correct in all
material respects (and in all respects if any such representation and warranty
is qualified by materiality) on and as of the Incremental Commitment Effective
Date as if made on such date, except to the extent that such representations and
warranties expressly relate solely to a specific earlier date (in which case
such representations and warranties are true and correct in all material
respects as of such earlier date).

(j) The Administrative Agent shall have received a certificate from a
Responsible Officer of the Borrower documenting the Borrower’s compliance with
the conditions set forth in clauses (h) and (i) above of this Section 4.

 

- 2 -



--------------------------------------------------------------------------------

SECTION 5. Representations and Warranties. To induce the other parties hereto to
enter into this Agreement and to provide the Increased Revolving Commitment,
Holdings and the Borrower hereby jointly and severally represent and warrant to
the Administrative Agent and the Incremental Lender that, as of the Incremental
Commitment Effective Date:

(a) Each Loan Party has the power and authority, and the legal right, to make,
deliver and perform this Agreement, and, in the case of the Borrower, to obtain
the extension of credit and to perform its obligations hereunder and under the
Credit Agreement (as amended hereby). Each of the Guarantors has taken all
necessary organizational action to authorize to execute and deliver the
Guarantee and Collateral Acknowledgement dated as of the date hereof (the
“Acknowledgement”). The execution, delivery and performance by the Borrower of
this Agreement, and by the Guarantors of the Acknowledgement, and the
performance by the Borrower and each other Loan Party of the Credit Agreement
(as amended hereby) and each other Loan Document to which it is a party, in each
case, have been authorized by all necessary corporate or other organizational
action of such person, and no other corporate or other organizational
proceedings on the part of each such person is necessary to consummate such
transactions.

(b) This Agreement has been duly executed and delivered on behalf of the
Borrower and Holdings. The Acknowledgement has been duly executed and delivered
by each of the Guarantors. Each of the Agreement, the Acknowledgement and, after
giving effect to this Agreement, the Credit Agreement and the other Loan
Documents, (i) is a legal, valid and binding obligation of each Loan Party party
hereto and thereto, enforceable against each such Loan Party in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law) and an implied
covenant of good faith and fair dealing and (ii) is in full force and effect.
Neither the execution, delivery or performance of this Agreement or the
performance of the Credit Agreement (as amended hereby), nor the performance of
the transactions contemplated hereby or thereby, will adversely affect the
validity, perfection or priority of the Administrative Agent’s Lien on any of
the Collateral or its ability to realize thereon. As of the Incremental
Commitment Effective Date, this Agreement will be effective to amend the Credit
Agreement as provided therein.

(c) The execution and delivery of this Agreement and the Acknowledgement, the
consummation of the transactions contemplated hereby, and the performance of and
compliance with the terms and provisions hereof and of the Credit Agreement (as
amended hereby) by any Loan Party will not, at the time of such performance,
(i) violate any material Requirement of Law or any material Contractual
Obligation of any Group Member, except to the extent such conflict or violation
would not reasonably be expected to result in a Material Adverse Effect and
(ii) result in, or require, the creation or imposition of any Lien on any of
their respective properties or revenues pursuant to any Requirement of Law or
any such Contractual Obligations (other than the Liens created by the Security
Documents and the Liens permitted under Section 7.3 of the Credit Agreement). No
consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement.

(d) No Default or Event of Default shall have occurred and be continuing or
would result from the Increased Revolving Commitment requested to be made or
from the application of the proceeds therefrom.

 

- 3 -



--------------------------------------------------------------------------------

SECTION 6. Continuing Effect.

(a) Except as expressly provided herein, all of the terms and provisions of the
Credit Agreement are and shall remain in full force and effect. The amendments
provided for herein are limited to the specific subsections of the Credit
Agreement specified herein and shall not constitute a consent, waiver or
amendment of, or an indication of the Administrative Agent’s or the Lenders’
willingness to consent to any action requiring consent under any other
provisions of the Credit Agreement or the same subsection for any other date or
time period. Upon the effectiveness of the amendments set forth herein, on and
after the Incremental Commitment Effective Date, each reference in the Credit
Agreement to “this Agreement,” “the Agreement,” “hereunder,” “hereof” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to “Credit Agreement,” “thereunder,” “thereof” or words of
like import referring to the Credit Agreement, shall mean and be a reference to
the Credit Agreement as amended hereby.

(b) The Borrower and the other parties hereto acknowledge and agree that this
Agreement shall constitute a Loan Document.

SECTION 7. Fees. The Borrower agrees to pay to the Administrative Agent on
behalf of the Incremental Lender an upfront fee in an amount equal to 0.75% of
the amount of the Increased Revolving Commitment provided by the Incremental
Lender on the Incremental Commitment Effective Date. Such fee shall be due and
payable on the Incremental Commitment Effective Date.

SECTION 8. Expenses. The Borrower agrees to pay and reimburse the Administrative
Agent for all its reasonable out-of-pocket costs and expenses incurred in
connection with the preparation and delivery of this Agreement, and any other
documents prepared in connection herewith and the transactions contemplated
hereby, including, without limitation, the reasonable fees and disbursements of
one firm of counsel to the Administrative Agent in accordance with the terms in
the Credit Agreement.

SECTION 9. Amendments; Execution in Counterparts. This Agreement may not be
amended nor may any provision hereof be waived except pursuant to a writing
signed by the Borrower, Holdings, the Administrative Agent and the Incremental
Lender. This Agreement may be executed in any number of counterparts by the
parties hereto (including by facsimile and electronic (e.g. “.pdf”, or “.tif”)
transmission), each of which counterparts when so executed shall be an original,
but all the counterparts shall together constitute one and the same instrument.

SECTION 10. GOVERNING LAW; WAIVER OF JURY TRIAL. THIS AGREEMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH
AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. EACH PARTY HERETO HEREBY
AGREES AS SET FORTH FURTHER IN SECTIONS 10.11 AND 10.12 OF THE CREDIT AGREEMENT
AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.

[Remainder of page intentionally left blank.]

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

AVIS BUDGET HOLDINGS, LLC By:  

/s/ Rochelle Tarlowe

Name:   Rochelle Tarlowe Title:   Vice President and Treasurer AVIS BUDGET CAR
RENTAL, LLC By:  

/s/ Rochelle Tarlowe

Name:   Rochelle Tarlowe Title:   Vice President and Treasurer

[Signature Page to Incremental Revolving Commitment Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

/s/ Aized Rabbani

Name:   Aized Rabbani Title:   Vice President

 

[Signature Page to Incremental Revolving Commitment Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK, as Incremental Lender By:  

/s/ Brian M. Lewis

Name:   Brian M. Lewis Title:   Vice President

 

[Signature Page to Incremental Revolving Commitment Agreement]



--------------------------------------------------------------------------------

ANNEX I

Form of Guarantee and Collateral Acknowledgement

October 4, 2012

Reference is made to the Amended and Restated Credit Agreement dated as of
May 3, 2011 (as amended from time to time, the “Credit Agreement”) among others
Avis Budget Car Rental, LLC, the Lenders and other parties thereto and JPMorgan
Chase Bank, N.A., as administrative agent. Capitalized terms used but not
defined herein are used with the meanings assigned to them in the Credit
Agreement.

Each of the parties hereto hereby acknowledges and consents to the Incremental
Revolving Commitment Agreement, dated as of October 4, 2012 (the “Incremental
Commitment Agreement”) pursuant to Section 2.23 of the Credit Agreement, and
agrees with respect to each Loan Document to which it is a party:

(a) all of its obligations, liabilities and indebtedness under such Loan
Document shall remain in full force and effect on a continuous basis after
giving effect to the Incremental Commitment Agreement and its guarantee, if any,
of the obligations, liabilities and indebtedness of the other Loan Parties under
the Agreement shall extend to and cover the Increased Revolving Commitment
provided pursuant to the Incremental Commitment Agreement and interest thereon
and fees and expenses and other obligations in respect thereof and in respect of
commitments related thereto; and

(b) all of the Liens and security interests created and arising under such Loan
Document remain in full force and effect on a continuous basis, and the
perfected status and priority of each such Lien and security interest continues
in full force and effect on a continuous basis, unimpaired, uninterrupted and
undischarged, after giving effect to the Incremental Commitment Agreement, as
collateral security for its obligations, liabilities and indebtedness under the
Credit Agreement and under its guarantees, if any, in the Loan Documents,
including, without limitation, the obligations under the Incremental Commitment
Agreement.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Guarantee and Collateral
Acknowledgement to be duly executed and delivered by their respective proper and
duly authorized officers as of the day and year first above written.

 

[                 ] By:  

 

Name:   Title:  

[Signature Page to Acknowledgement]



--------------------------------------------------------------------------------

ANNEX II

 

Name of Lender

   Revolving
Commitment      Increased
Revolving
Commitment      Total Revolving Commitment  

SUNTRUST BANK

   $ 0.00       $ 50,000,000.00       $ 50,000,000.00   